DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-11, 13-20 as presented in the listing of claims filed  are allowed 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim(s) 1, 8, 14

Urmson (U.S. Pub No. 20140081507) discloses a system which detects road weather conditions which are used to determine how to maneuver an autonomous vehicle 

Juette (U.S. Pub No. 20190094136) teaches “A fog detecting system for a vehicle includes a camera disposed at a vehicle and having a field of view forward of the vehicle, and a non-imaging sensor disposed at the vehicle and having a field of sensing forward of the vehicle. The camera captures image data and the non-imaging sensor captures sensor data. A control includes at least one data processor operable to process image data captured by the camera and sensor data captured by the non-imaging sensor. The control, responsive to processing of image data captured by the camera and processing of sensor data captured by the non-imaging sensor, determines presence of fog ahead of the vehicle and in the field of view of the camera and in the field of sensing of the non-imaging sensor.”

Creusot (U.S. Pub No. 20200183386) teaches “Sun-aware routing and controls of an autonomous vehicle is described herein. A location and an orientation of a sensor system is identified within an environment of the autonomous vehicle to determine whether the sun causes a threshold level of perception degradation to the sensor system incident to generating a sensor signal indicative of a traffic light.”

Hanada (English machine translation of JP 2008-15670 A) teaches a system which calculates the time required for a vehicle to pass through an intersection and uses this information to pilot the vehicle.

The features of 

“performing a fourth determination, based on a sensor data provided by a light sensor or a camera, that an amount of light of the environment is greater than or equal to a threshold value, wherein the light sensor or the camera is located on or in the autonomous vehicle, and wherein the threshold value is based on a number of vehicles located within a distance in front of the autonomous vehicle;” 

When taken in the context of the claims as a whole, were not revealed in the prior art teachings
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668